 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MA-AH-LOO JAMESTOWN, JR.,
 8
                               Plaintiff,                 CASE NO. C17-5767-BAT
 9
             v.                                           ORDER AWARDING ATTORNEY’S
10                                                        FEES PURSUANT TO 42 U.S.C. § 406(b)
     COMMISSIONER OF SOCIAL SECURITY,
11
                               Defendant.
12

13           This matter coming on regularly before the undersigned upon the motion of the plaintiff

14   for an order awarding attorney’s fees pursuant to 42 U.S.C. § 406(b), and the court having fully

15   considered the pleadings filed in support of such request and deeming itself fully advised, now

16   therefore it is

17           ORDERED ADJUDGED AND DECREED that counsel for the plaintiff shall be awarded

18   attorney’s fees pursuant to 42 U.S.C. § 406(b) in the amount of $6,947.52 less the amount that

19   was awarded in the EAJA award in the sum of $3,930.94, resulting in a net award of $3,016.58.

20           DATED this 28th day of October, 2019.

21

22                                                       A
                                                         BRIAN A. TSUCHIDA
23                                                       Chief United States Magistrate Judge



     ORDER AWARDING ATTORNEY’S FEES PURSUANT TO 42 U.S.C. §
     406(B) - 1
